DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The examiner is very grateful for applicant’s attorney, Fayez Butt’s, time in conducting the March 23, 2022 interview and wishes to sincerely thank Attorney Butt therefor.

Response to Amendment
Applicant’s amendment filed March 24, 2022 has been entered. Claims 1-20 remain pending in the application.

Response to Arguments
Applicant argues at pp. 7-9 of the March 24, 2022 response that Majmudar would allegedly fail to teach the limitations of independent claim 1 and 11. Examiner respectfully disagrees.
	Applicant points to description of a host found in the specification to support the position against the applicability of Majmudar. However, the applicant has not disavowed any claim scope with regard to the term “host” or “host system”. Accordingly, the repositories of Majmudar ¶0029 and as cited would read upon the broadest reasonable interpretation of the hosts and host systems, particularly in view of ¶0043 of Majmudar, which is cited presently and teaches that one or more processors, i.e. systems may implement the teachings. The same paragraph was asserted as teaching this aspect in the March 23, 2022 interview and is memorialized in the interview summary. The mere fact that dataset structures may correspond to computers acting as repositories or “host systems” would not itself negate the past and present grounds of rejection, due to the breadth with which the claim terms are being recited, as it is now.
	While the examiner believes it to be clear that the computing functionalities of respective “systems” performing data repository functions taught in Majmudar would read upon the broadest reasonable interpretation of the terms host systems, the examiner cannot accept applicant’s narrower interpretation of the term host systems defined in the specification by MPEP §2111.01, which reads in relevant part,

“"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).” [MPEP §2111.01(II), first paragraph]


	Examiner notes that MPEP §2111.01 subsection IV relevant to disavowal of claim scope has the following requirements, that have not been met with regard to a “host system”,

“The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014) (holding that the term "gateway" should be given its ordinary and customary meaning of "a connection between different networks" because nothing in the specification indicated a clear intent to depart from that ordinary meaning); Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1367-68, 101 USPQ2d 1457, 1460 (Fed. Cir. 2012) (The asserted claims of the patent were directed to a tactile feedback system for video game controllers comprising a flexible pad with a plurality of actuators "attached to said pad." The court held that the claims were not limited to actuators attached to the external surface of the pad, even though the specification used the word "attached" when describing embodiments affixed to the external surface of the pad but the word "embedded" when describing embodiments affixed to the internal surface of the pad. The court explained that the plain and ordinary meaning of "attached" includes both external and internal attachments. Further, there is no clear and explicit statement in the specification to redefine "attached" or disavow the full scope of the term.).” [MPEP §2111.01(IV)]

	Accordingly and in view of the past and present grounds of rejection, at pp. 7-9 of the March 24, 2022 response, that Majmudar would allegedly fail to teach the limitations of independent claim 1 and 11, have been fully considered but have not been found to be persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-2, 4-5, 11-12 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pre-Grant Publication 2021/0056119 to Majmudar.

With regard to independent claim 11,
	Majmudar teaches an apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps (Majmudar: ¶0017 – method steps taught executed on a processing device, i.e. “processor”.) of: 
	receiving an indication that a first host system mapped to a source dataset at a replication source is equivalent to a second host system for a replica dataset at a replication target of the source dataset (Majmudar: ¶0029 – source structure characteristics of respective repositories, which examiner notes are shown in fig. 1, i.e. “first host”, “second host”, concern structure of dataset. See ¶0036, which reads in relevant part, “…the replication task controller 214 may send a feedback signal to the target repository controller 216 along with the size and columns and any other missing metadata parameters, such that the target repository controller 216 can access the target repository 102a to, create a new table, in target repository 102a, with the same columnar structure as the source table to be replicated from, such that the entire desired location range from the table in the source repository 104a may be replicated. Then, the target repository controller 216 may designate such a location range within the table to be replicated into as the parameter for the location range within the table in the target repository 102a and may send a signal back to the replication task controller 214, with this missing information.” Examiner notes the dataset structure being the same reads upon the broadest reasonable interpretation afforded to the term “equivalent”. See also ¶0043 – implementation on multiple computers, i.e. “system”.);  1295629US01 
	transmitting, from the replication source to the replication target and based on an update to the source dataset received from the first host system, metadata describing the update to the source dataset (Majmudar: ¶0036 – metadata describing update, including location ranges compatible for replication operations, as cited and reproduced above. See fig. 1 – target repository 102a and source repository 104a. See also ¶0043 – implementation on multiple computers, i.e. “system”.); and 
	mapping, based on the indication that the first host system mapped to the source dataset at the replication source is equivalent to the second host system for the replica dataset at the replication target, the second host system to the replica dataset at the replication target of the source dataset. (Majmudar: ¶0032 – reads in relevant part, “data in each column of the location range of the source table to be replicated from (in the embodiment where there is a single target table corresponding to a single source table) is mapped to each column of the location range of the target table to be replicated into.” See also above citations directed to source and target, replication location range determinations, as well as ¶0043 – implementation on multiple computers, i.e. “system”.)

With regard to dependent claim 12, which depends upon independent claim 11,
	Majmudar teaches the apparatus of claim 11, wherein the first host system is one of multiple host systems mapped to the source dataset, and wherein mapping the second host system to the replica dataset includes mapping, for each of the multiple host systems mapped to the source dataset, a respective equivalent host system to the replica dataset on the replication target. (Majmudar: fig. 1 – target repository 102a and source repository 104a. See claim 14 wherein replication processed to a computing resources, i.e. “hosts”. See also ¶0036 – mapping equivalent hosts, as well as above citations directed to ¶0032. See also ¶0043 – implementation on multiple computers, i.e. “system”.)

With regard to dependent claim 14, which depends upon independent claim 11,
	Majmudar teaches the apparatus of claim 11, wherein the metadata specifies creation of the replica dataset (Majmudar: ¶0036 – metadata parameters specify location ranges used in replication, as is cited and reproduced above.), and wherein mapping the second host system to the replica dataset is performed responsive to creating the replica dataset on the replication target. (Majmudar: ¶0032 – reads in relevant part, “data in each column of the location range of the source table to be replicated from (in the embodiment where there is a single target table corresponding to a single source table) is mapped to each column of the location range of the target table to be replicated into.” See also above citations directed to source and target, replication location range determinations. See also ¶0043 – implementation on multiple computers, i.e. “system”.)
With regard to dependent claim 15, which depends upon independent claim 11,
	Majmudar teaches the apparatus of claim 11, wherein a replica link specifies a replication policy between the replication source for the source dataset and a replication target for the replica dataset of the source dataset, and wherein the replica link further specifies one or more of: the dataset to replicate (Majmudar: ¶0025: reads in relevant part, “…using the remote source controller 212, as will be explained below, for connecting and establishing a link to databases of external types in source repository 104a….” Examiner notes that the reference continues at ¶0027 to read in relevant part, “…Through using the remote source controller 212 for accessing the source repository 104a in this manner, the replication task can format the data in a way that it will be compatible for insertion into a table within the database to be replicated into (which may be an existing or a new table in the database of the target repository 102a)….” Examiner notes that the remote controller connection between source repository and target repository is a “replica link”. Examiner further notes the alternative limitation being recited here.), a checkpoint policy (Examiner notes the alternative limitation being recited here.), a metadata representation for the dataset (Examiner notes the alternative limitation being recited here.), a metadata log (Examiner notes the alternative limitation being recited here.), a metadata journal (Examiner notes the alternative limitation being recited here.), or a continuous data replication policy. (Examiner notes the alternative limitation being recited here.)



	Claims 1-2 and 4-5 are each similar in scope to claims 11-12 and 14-15 respectively and are each rejected under a similar respective rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Majmudar in view of US Pre-Grant Publication 2016/0210307 to Pittelko.

With regard to dependent claim 13, which depends upon independent claim 11,
	Majmudar teaches the apparatus of claim 11 wherein the replication target is a storage system.  
	Majmudar does not fully and explicitly teach wherein the replication source is a storage system configured for continuous data protection of the source dataset.
	Pittelko teaches an apparatus wherein a replication source is a storage system configured for continuous data protection of a source dataset. (Pittelko: ¶0023 – reads in relevant part, “…One such method of protecting information in an information handling system involves replicating or sharing information so as to ensure consistency between redundant resources…” See ¶0025, which reads in relevant part, “…at any given point in time subsequent initial transmission of the replicated data, in order to confirm data consistency between two data sites, such as but not limited to, an originating or source site and a replication site, the to-be-confirmed data at each site may be hashed…” Examiner notes that the originating or source site is a “storage system”, as is made clear in ¶0002.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the continuous data protection configuration of Pittelko into the data replication system of Majmudar by programming the instructions of Majmudar (Majmudar: ¶0017) to configure the system to provide continuous data protection, as taught by Pittelko. Both systems are directed to replication of data across systems (Majmudar: abstract; Pittelko: abstract) as well as avoiding data errors arising in replication (Majmudar: ¶0028; Pittelko: ¶0005). An advantage obtained through configuring the system to provide continuous data protection would have been desirable to implement in the data replication system of Majmudar. In particular, the motivation to combine the Majmudar and Pittelko references would have been to improve the ability to recover stored data. (Pittelko: ¶0004)

	Claim 3 is similar in scope to claim 13 and is rejected under similar rationale.



Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Majmudar in view of US Pre-Grant Publication 2016/0170823 to Miller.

With regard to dependent claim 16, which depends upon independent claim 11, 
	Majmudar teaches the apparatus of claim 11.
	Majmudar does not fully and explicitly teach wherein the dataset is included within a pod that includes a protection group, and wherein the protection group is replicated at the replication target as part of synchronizing the pod between the replication source and the replication target.  
	Miller teaches an apparatus wherein a dataset is included within a pod that includes a protection group (Miller: Fig. 2 shows protection groups such as 203A and datasets such as 202A both within original storage subsystem 200, i.e. “pod”. See ¶¶0055-0056 datasets and protection groups description.), and wherein the protection group is replicated at a replication target as part of synchronizing the pod between a replication source and the replication target. (Miller: ¶0056 reads in relevant part, “…Generally speaking, a protection group may include logical storage elements that are replicated together consistently in order to correctly describe a dataset….” Examiner notes the reference’s use of the term “sync”, i.e. “synchronization” to denote the replication operations of ¶¶0089-0090. See also abstract – data replicated from a first storage subsystem to a second storage subsystem.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the protection group replication of Miller into the data replication system of Majmudar by programming the instructions of Majmudar (Majmudar: ¶0017) to perform replication of datasets including protection groups, as taught by Miller. Both systems are directed to replication of data across systems (Majmudar: abstract; Miller: abstract) as well as avoiding data errors arising in replication (Majmudar: ¶0028; Miller: ¶0065). An advantage obtained through performing replication of datasets including protection groups would have been desirable to implement in the data replication system of Majmudar. In particular, the motivation to combine the Majmudar and Miller references would have been to ensure data replication consistency. (Miller: ¶0056)

With regard to dependent claim 17, which depends upon dependent claim 16,
	Majmudar and Miller teach the apparatus of claim 16, wherein the protection group applies to one or more volumes or datasets. (Miller: ¶0056 – protection group may consist of volumes. See ¶0055 – protection groups indicative of datasets. Examiner notes the alternative limitation being recited here.) 

With regard to dependent claim 18, which depends upon dependent claim 16,
	Majmudar and Miller teach the apparatus of claim 16, wherein the protection group is specified to apply to any volumes or datasets that are connected to the first host system mapped to the source dataset. (Miller: ¶0056 – protection group may consist of volumes. See ¶0055 – protection groups indicative of datasets. Examiner notes the alternative limitation being recited here. See also Majmudar: ¶0043 – implementation on multiple computers, i.e. “system”.)

	Claims 6-8 are each similar in scope to claims 16-18 respectively and are each rejected under a similar respective rationale.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Majmudar in view of Miller, in further view of US Pre-Grant Publication 2018/0260125 to Botes.

With regard to dependent claim 19, which depends upon dependent claim 16,
	Majmudar and Miller teach the apparatus of claim 16.
	Majmudar and Miller do not fully and explicitly teach wherein the pod is synchronously replicated.  
	Botes teaches a method wherein a pod is synchronously replicated. (Botes: ¶¶0203 – synchronous replication to a target system.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the synchronous replication of Botes into the data replication system of Majmudar by programming the instructions of Majmudar (Majmudar: ¶0017) to perform synchronous replication on datasets, as taught by Botes. Both systems are directed to replication of data across systems (Majmudar: abstract; Botes: ¶¶0203) as well as avoiding data errors arising in replication (Majmudar: ¶0028; Botes: ¶0115). An advantage obtained through perform synchronous replication on datasets would have been desirable to implement in the data replication system of Majmudar. In particular, the motivation to combine the Majmudar and Botes references would have been to provide for better data recovery operations. (Botes: ¶0209) 

	Claim 9 is similar in scope to claim 19 and is rejected under similar rationale.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Majmudar in view of Miller, in further view of US Pre-Grant Publication 2014/0181016 to Whitehead.

With regard to dependent claim 20, which depends upon dependent claim 16,
	Majmudar and Miller teach the apparatus of claim 16.
	Majmudar and Miller do not fully and explicitly teach wherein the pod is asynchronously replicated.
	Whitehead teaches a method wherein the pod is asynchronously replicated. (Whitehead: ¶¶0190-0191 – asynchronous performance of backup operations, i.e. “replication” of client, server datasets.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the asynchronous replication of Whitehead into the data replication system of Majmudar by programming the instructions of Majmudar (Majmudar: ¶0017) to perform asynchronous replication on datasets, as taught by Whitehead. Both systems are directed to replication of data across systems (Majmudar: abstract; Whitehead: ¶0002) as well as avoiding data errors arising in replication (Majmudar: ¶0028; Whitehead: ¶0228). An advantage obtained through perform asynchronous replication on datasets would have been desirable to implement in the data replication system of Majmudar. In particular, the motivation to combine the Majmudar and Whitehead references would have been to allow for replication to occur without being subject to lag caused by waits to finish writes. (Whitehead: ¶0002) 

	Claim 10 is similar in scope to claim 20 and is rejected under similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157                                                                                                                                                                                                        
/HUAWEN A PENG/Primary Examiner, Art Unit 2157